Campbell, J.
I concur in reversal, because I think that there is nothing to indicate that it was supposed any one but Barnes loaned the money on the note, and if it was delivered to him, as I think it clearly was, as indorsee, his liability to any one else for money due *401could not change such person or corporation into a contracting party, or make any but himself the holder. The persons liable on the note could only be reached by any creditor of Barnes by garnishee process or some similar means. But such creditor, who never held the paper, and for whom there was no understanding it should be held, could not become in law entitled to be regarded as holder by any such legal fiction as was allowed in this case.